Citation Nr: 1134756	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  09-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

The Veteran testified at hearing before the undersigned Veterans Law Judge in July 2011.  A transcript of that proceeding has been associated with the claims file. 

The issues of entitlement to service connection for a left hip disability and a right knee disability, both as secondary to service connected low back and right leg disabilities, have been raised by the record (see generally the VA examination and hearing transcript), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

According to the Veteran's July 2011 hearing testimony, he seeks service connection for a right hip disability on both direct and secondary bases.  

Direct Service Connection

First, the Veteran contends that he sustained multiple injuries (e.g., falling off the platform of an ammunition loader) to the right hip while serving on a "gun boat" in Vietnam.  At his hearing in July 2011, he testified that the circumstances of his service did not allow him to seek treatment at the time the initial injuries occurred; he also testified that he did not seek private treatment for right hip problems until the late 1980's; those records could not be obtained per the Veteran.  See Hearing Transcript, pp. 5-6.  He has denied any intercurrent injury trauma or to the right hip.  

Here, the Board briefly notes that the Veteran's available service personnel records confirm that he served aboard USS Carronade during combat operations in Vietnam from April 1966 to May 1966.  The Veteran apparently served two additional tours in Vietnam as well.  Unfortunately, his complete service personnel records and service personnel records are not contained in the claims file and have been deemed unavailable for review.  See Formal Finding of Unavailability, October 2008.  

With respect to direct service connection, the record does not currently contain an opinion as to whether the Veteran's right hip disability is directly related to service.  VA is obliged to afford the Veteran a VA examination when the record contains competent evidence that the Veteran has a current disability or signs and symptoms of a disability, the records indicates that the disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 362 F. 3d 1381 (Fed Cir. 2003).  

In this case, the evidence demonstrates a current right hip disability; moreover, the Veteran's reports of continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  Indeed, at his QTC examination in January 2009 the Veteran reported that his hip condition has existed for nearly forty years, i.e., since service.  McClendon v. Nicholson, 20 Vet App, 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McClendon v. Nicholson 20 Vet App. at 83.  The Veteran has not been afforded a VA examination to determine whether his right hip disability is related to service on a direct incurrence basis.  This should be obtained upon remand as indicated below.   

Secondary Service Connection 

In addition to the Veteran's assertion that service connection is warranted on a direct incurrence basis, he seeks service connection on a secondary basis.  Service connection is effect for degenerative arthritis of the lumbar spine with right intervertebral disc syndrome and nerve root sciatica (hereinafter "low back disability).  He is also service connected for radiculopathy of the right leg (hereinafter "right leg disability") associated with the low back disability.  He believes his current right hip disability, diagnosed as degenerative arthritis, was caused or aggravated by the service-connected right leg disability and/or low back disability.  

With respect to the secondary service connection claim, the Board notes that the records contain two opinions - one is in the form of a January 2009 QTC examination, and the other is a November 2008 letter from a VA physician's assistant (PA).  Unfortunately, neither opinion is adequate to determine whether service connection is warranted on a secondary basis here.  

In particular, the November 2008 VA letter indicates that the Veteran's right hip condition is aggravated by his service-connected back condition.  However, the opinion is not supported by any medical rationale; nor does it actually identify the specific hip condition for which the Veteran is being treated.  The PA describes it only as "weakness and pain into his right hip."  For these reasons the November 2008 opinion is inadequate for rating purposes.  

With respect to the January 2009 QTC examination report, the examiner opined that the right hip disability was less likely caused or aggravated by the service-connected low back disability.  Unlike the VA physician's assistant's opinion, the QTC examiner provided a basis/rationale for his opinion.   He reasoned that since spinal arthritis is in the center of the body it should not put undue stress on one hip over the other.  However, the examiner's opinion is based upon faulty rationale.  Indeed, the Veteran has been diagnosed with degenerative changes of both hips.  
See VA Bilateral Hip and Pelvis X-ray, October 2009.  (Note: the issue of entitlement to service connection for a left hip disability has been referred to the RO for further adjudicative action as indicated in the INTRODUCTION portion of this remand).  Therefore, in light of the QTC examiner's oversight with respect to the bilateral hip findings, a new opinion as to etiology should be obtained.  

Finally, neither examiner provided an opinion as to whether the Veteran's service-connected right leg disability caused or aggravated his claimed right hip disability.  This, too, should be addressed upon remand.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with VCAA secondary service connection notice for his right hip disability claim.  

2. Obtain all pertinent outpatient treatment records from any applicable VA facility, particularly the VAMC in Augusta, Georgia, since December 2007 that have not been secured for inclusion in the record.

3. The RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of the Veteran's claimed right hip disability. 

The claims file, to include a complete copy of this remand, shall be made available to the examiner in conjunction with conducting the examination of the Veteran.  The examiner shall annotate the report to reflect that review of the claims file was undertaken.  A discussion of the Veteran's lay history and symptomatology of his claimed condition as well as the 
documented pertinent medical history shall also be included (the examiner is advised that the Veteran is generally considered competent to report symptoms of which he has personal knowledge).  All appropriate tests or studies should be accomplished, and all clinical findings shall be reported in detail.  The examiner's report shall also address the following matters:

A. The examiner shall clearly identify (by diagnosis) all current right hip disabilities.  

B. For each diagnosed right hip disability, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that any such disorder was incurred during service or as a result of service.  

C. The examiner is also requested to address whether any currently diagnosed right hip disability is at least as likely as not (at least a 50 percent probability), caused by any service-connected disability, particularly, degenerative arthritis of the lumbar spine with mild scoliosis and right intervertebral disc syndrome and/or radiculopathy of the right leg.  In rendering his/her opinion, the examiner should comment upon the findings of degenerative joint disease in both hips.  

D. The examiner is also requested to discuss whether it is at least as likely as not (at least a 50 percent probability) that any of the Veteran's service-connected disabilities, aggravated (i.e., permanently worsened) any of the right hip disabilities found on examination.  If aggravation is found, the degree of aggravation must be specifically identified.

The rationale for all opinions expressed should be provided in a legible report.  If any requested opinion cannot be provided without resort to pure speculation, the examiner should so indicate.  The examiner should state the reason why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  After development and an attempt to obtain the identified information, the claims file should be returned to the examiner for an updated opinion.

4. After completion of the above, review the expanded record and determine if the Veteran's claim can be granted.  If any claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



